Appellant was indicted for failing to make a sworn statement showing the amount of fees collected by him as district attorney, and the amount of fees charged and not collected by him, during the year beginning December 1, 1897, and ending November 30, 1898, as required by the act of the called session *Page 353 
of the Twenty-fifth Legislature. See page 5 of said acts. Numerous objections are urged to the law under which the indcitment was framed, principally that it was violative of the provisions of the Constitution. These questions were decided adversely to appellant by our Supreme Court in Clark v. Finley,93 Tex. 171. The record contains neither statement of facts nor bill of exceptions, and is brought up simply upon the legal questions involved in the motion to quash the indictment. Under the authority of the above cited case, the judgment must be affirmed.
Affirmed.